DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1–24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 9 and 17, the references of record, either singularly or in combination, do not teach or suggest at least:
“A computer-implemented method for insertion of an electronic signature from a graphic-based electronic signature management system, the computer-implemented
method comprising:
receiving an electronic signature at a communication server, where the electronic signature includes links to image files representing selectable icons that are associated with the electronic signature such that the images files are retrieved from an image store located remotely on the graphic-based electronic signature management system when the electronic signature is received at the recipient client device and displayed as a selectable icons at the recipient client device;
selecting the electronic signature that is to be included in an electronic communication that is sent to a recipient client device;
inserting the electronic signature into the electronic communication by the communication server; and
sending the electronic communication from the communication server for receipt by the recipient client device.” in combination with all other limitations of the claim as a whole. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2175